UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6764



JAMAL A. AZEEZ,

                                              Plaintiff - Appellant,

          versus

KRISTEN KELLER, Assistant Prosecutor; LARRY
FRAIL, Chief Prosecutor; RALEIGH COUNTY
COMMISSIONERS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. David A. Faber, District Judge.
(CA-96-367-5)

Submitted:   October 15, 1996             Decided:   October 30, 1996

Before NIEMEYER, HAMILTON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamal A. Azeez, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Azeez v. Keller, No. CA-96-
367-5 (S.D.W. Va. May 6, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2